Citation Nr: 1415116	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  12-28 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming



THE ISSUE

Entitlement to service connection for colorectal cancer.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1997 to July 2001 and from May 2005 to September 2006.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.

A video conference hearing was held before the undersigned Veterans Law Judge in December 2013.  A transcript of the hearing is of record.

A review of the Virtual VA and VBMS electronic claims files does not reveal any additional documents pertinent to the present appeal, with the exception of the Board hearing transcript.


FINDING OF FACT

The Veteran has been shown to currently have colorectal cancer that is related to active service.


CONCLUSION OF LAW

Colorectal cancer was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's service treatment records do not document complaints, treatment, or diagnosis of cancer or indicative symptoms.  He sought private treatment in 2010 for symptoms beginning the year prior; he was diagnosed with colorectal cancer the following month.  See, e.g., November 2010 to January 2011 treatment records; December 2011 treatment record (currently status post chemotherapy, radiation, and low anterior resection).  

In a March 2012 statement, Dr. S.S. (initials used to protect privacy) explained that the direct cause of the Veteran's colorectal cancer was unknown, but may have been influenced by his environment.  He also explained that it was very unlikely that the disease was genetic based on prior testing of record.  In a December 2012 statement, Dr. S.S. determined that it was more likely than not that the Veteran's rectal cancer started as long as five years before the diagnosis, given the large size of the tumor at the time of diagnosis, which would date back to a period of active duty service.  He explained that rectal cancer was generally slow-growing, with the timeline for development varying among people, and could be present for several years before symptoms consistent with the disease occurred.

On review, the Board finds the Veteran's reported history and in-service circumstances to be competent and credible, as his statements have remained consistent throughout the appeal and are consistent with the remainder of the record, to include the medical records.  The Veteran has also candidly reported that he did not have observable symptoms for which he later sought treatment until several years after service.  See Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In addition, Dr. S.S. is familiar with and considered the Veteran's history in providing his opinion, and he provided a medical explanation for how this type of cancer generally develops in determining the likelihood that the onset of the Veteran's cancer dated back to service.  Notably, there is no medical evidence showing otherwise.  Accordingly, the Board finds that service connection for colorectal cancer is warranted.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.






ORDER

Entitlement to service connection for colorectal cancer, to include as due to an undiagnosed illness, is granted.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


